    Case 1:21-cr-00008-H-BU Document 38 Filed 04/06/21              Page 1 of 1 PageID 53



                             TINITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    ABILENE DTVISION

IINITED STATES OF AMERICA,
      Plaintiff,

                                                             NO. l:21-CR-008-01-H

SANTOS VALENTIN SABILLON-
MARTINEZ(1),
     Defendant.


                   ORDER ACCEPTING REPORT AND RXCOMMEIIDATION
                      OF TIIE LINITED STATES MAGISTRATE JIJDGE
                             CONCERNING PLEA OF GI,JILTY

          After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the consent of the Defendant, and the Report and Recommendation

conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guitty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance wittr the Court's scheduling order.

         SO ORDERED.
                         /
         Dated     April Q ,2021.


                                             JAMES       SLEY      RIX
                                             UNITE     STATES DISTRICT JUDGE
